SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 18, 2011 Littlefield Corporation (Exact name of registrant as specified in its charter) Delaware 0-24805 74-2723809 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 2501 North Lamar Boulevard Austin, Texas 78705 (Address of principal executive office) Issuer's telephone number: (512) 476-5141 Item 5.07.Submission of Matters to a Vote of Security Holders. At the Littlefield annual meeting of stockholders held on May 18, 2011, the stockholders elected each of the following individuals to serve on the Board of Directors for a one year term Proposal #1 Nominees Votes For Votes Withheld Broker Non Votes Jeffrey L Minch Carlton R Williams Jr Charles M Gillman James P Roberts II Alfred T Stanley Michael L Wilfley In addition, the following proposals were voted on and approved at the Annual Meeting. Proposal#2 Votes For Votes Against Abstentions Broker Non Votes Proposal to ratify the appointment of Padgett, Stratemann & Co. LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011 0 In addition, the following advisory proposals were voted on at the Annual Meeting. Proposal#3 Votes For Votes Against Abstentions Broker Non Votes Advisory vote regarding the compensation of the President and CEO Proposal#4 Votes For Votes Against Abstentions Broker Non Votes Advisory vote regarding the compensation of the Board of Directors SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LITTLEFIELD CORPORATION Date:May20, 2011 /s/ Richard S. Chilinski Richard S. Chilinski Executive Vice President & Chief Financial Officer
